DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication. The date of publication supplied must include at least the month and year of publication, except that the year of publication (without the month) will be accepted if the applicant points out in the information disclosure statement that the year of publication is sufficiently earlier than the effective U.S. filing date and any foreign priority date so that the particular month of publication is not in issue. The place of publication refers to the name of the journal, magazine, or other publication in which the informa-tion being submitted was published.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 5 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "said third dotted line".  There is insufficient antecedent basis for this limitation in the claim in that a dotted line has not been previously recited in the claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1-5, 7, and 11-13 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Tubb (US Patent 8,701,303) (based on provisional application 61/437,990 filed on 1/31/11 showing the same elements in Fig. 2). Tubb discloses a reticle, comprising: a) a first horizontal line (152); b) a first vertical line that crosses said first horizontal line (156); c) a first interrupted line crossing said first vertical line below said first horizontal line comprising a plurality of markings evenly spaced apart at a first horizontal distance from one another; d) a second interrupted line crossing said first vertical line below said first interrupted line at a first vertical distance from said first interrupted line, said second interrupted line comprising a plurality of markings evenly spaced apart at a second horizontal distance from one another that is greater than said first horizontal distance; and e) a third interrupted line crossing said first vertical line below said second interrupted line at said first vertical distance from said second interrupted line, said third interrupted line comprising a plurality of markings evenly spaced apart at a third horizontal distance from one another that is greater than said second horizontal distance; wherein said first, second, and third interrupted lines are evenly spaced apart from one another below said first horizontal line. (the numbers are the plurality of markings on the lines)
2. The reticle of claim 1, wherein said first horizontal line crosses said first vertical line at a gap. (Fig. 2)

    PNG
    media_image1.png
    1263
    1372
    media_image1.png
    Greyscale

3. The reticle of claim 2, wherein a dot is located in said gap. (Fig. 2)
4. The reticle of claim 1, wherein a plurality of second vertical lines cross said first horizontal line to the left and/or to the right of said first vertical line. 
5. The reticle of claim 1, wherein said first horizontal line comprises one or more gaps. (Fig. 2)
7. The reticle of claim 1, wherein said first horizontal line comprises one or more gaps. (Fig. 2)
11. An optical device comprising the reticle of claim 1.

13. The optical device of claim 11, wherein said optical device is a spotting scope.

Claim(s) 1-3, 5, 7 and 10-13 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Verdugo (US Patent Application Publication 2007/0022651). Verdugo discloses a reticle, comprising: a) a first horizontal line; b) a first vertical line that crosses said first horizontal line; c) a first interrupted line crossing said first vertical line below said first horizontal line comprising a plurality of markings evenly spaced apart at a first horizontal distance from one another; d) a second interrupted line crossing said first vertical line below said first interrupted line at a first vertical distance from said first interrupted line, said second interrupted line comprising a plurality of markings evenly spaced apart at a second horizontal distance from one another that is greater than said first horizontal distance; and e) a third interrupted line crossing said first vertical line below said second interrupted line at said first vertical distance from said second interrupted line, said third interrupted line comprising a plurality of markings evenly spaced apart at a third horizontal distance from one another that is greater than said second horizontal distance; wherein said first, second, and third interrupted lines are evenly spaced apart from one another below said first horizontal line. (Ranging rings 334 on each of the interrupted lines constitute “a plurality of markings”, par. 0024) 

    PNG
    media_image2.png
    1296
    1410
    media_image2.png
    Greyscale

2. The reticle of claim 1, wherein said first horizontal line crosses said first vertical line at a gap. 3. The reticle of claim 2, wherein a dot is located in said gap.
5. The reticle of claim 1, wherein said first horizontal line comprises one or more gaps.
7. The reticle of claim 1, wherein said first horizontal line comprises one or more gaps.
10. The reticle of claim 1, wherein said markings are dots.
11. An optical device comprising the reticle of claim 1.
12. The optical device of claim 11, wherein said optical device is a riflescope.
.

Allowable Subject Matter
Claims 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641